DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 20 is drawn to “Computer readable code,” or a “computer program” per se, therefore, fails to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not:
	A process occurring as a result of executing the program, or 
	A machine programmed to operate in accordance with the program, or
	A manufacture structurally and functionally interconnected with the program in a manner which enable the program to act as a computer component and realized its functionality, or
	A composition of matter
See MPEP 2106.01.  Data structures not claimed as embodied in computer readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer.  See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1760 (claim to a data structure per se held nonstatutory).  Such claimed data structures do not define any structural and functional interrelationships between the data structure and other claimed aspects of the invention, which permit the data structure’s functionality to be realized.  In contrast, a claimed computer readable medium encoded with a data structure defines structural and functional interrelationships between the data structure and the computer software and hardware components which permit the data structure’s functionality to be realized, and is thus statutory.  Similarly, computer programs claimed as computer listings per se, the descriptions or expressions of the programs are not physical “things."  They are neither computer components nor statutory processes, as they are not “acts” being performed.  Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program’s functionality to be realized.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linnell et al (US Patent 9744665).
Regarding Claim 1, Linnell discloses:
An information processing apparatus, (at least refer to fig. 1 and column 4, line 38-39. Describes an observer robot provides position information) comprising: 
A mobile object control unit that controls, when an intermediate object is determined to be situated between a user and a mobile object, the mobile object so that a relative positional relationship between the mobile object and the intermediate object as viewed from the user is changed, (at least refer to fig. 5A-B and column 17, line 6-12. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. Column 18, line 34-50, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 13, line 4-6. Describes a target object may include (without limitation): another observer robot 110, a mover robot 120, a worker robot 130. Wherein examiner interprets the worker robot as users) the mobile object having a movement mechanism, (at least refer to fig. 5A-B and column 18, line 36-45. Describes the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots). fig. 3 and column 11, line 47-50. Describes the robotic device 300 is shown to include processor(s) 302, data storage 304, program instructions 306, controller 308, sensor(s) 310, power source(s) 312, actuator(s) 314, and movable component(s) 316) the user and the mobile object being in real space, (at least refer to fig. 5A-B and column 11, line 36-40. Describes a robotic device 300 may be any device that has a computing ability and interacts with its surroundings with an actuation capability and/or with ability to emit/generate physical phenomena such as light and/or sound, among others. Column 14, line 62-65. Describes a user may specify a target object for which an adjustment is requested and the observer robot could recognize the specified target object within the worksite) the mobile object control unit controlling the mobile object on a basis of information regarding a visual line of the user that is acquired after the relative positional relationship is changed, (at least refer to fig. 5A-B and column 18, line 39-44. Describes when the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 18, line 54-62. Describes whereas, if the control system determines that the line of sight is obstructed, then the control system may responsively determine that the given location is not a candidate observer robot location. However, the control system could determine this location is a candidate location if the control system also determines that an observer robot located at this location would have a respectively unobstructed line of sight between the observer robot's sensor and a different target object).
Regarding Claim 19, Linnell discloses:
An information processing method, (at least refer to fig. 4 and column 12, line 47-49. Describes method 400 may be implemented to optimize locations of observer robots) comprising: 
Controlling, when an intermediate object is determined to be situated between a user and a mobile object, the mobile object so that a relative positional relationship between the mobile object and the intermediate object as viewed from the user is changed, (at least refer to fig. 5A-B and column 17, line 6-12. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. Column 18, line 34-50, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 13, line 4-6. Describes a target object may include (without limitation): another observer robot 110, a mover robot 120, a worker robot 130. Wherein examiner interprets the worker robot as users) the mobile object having a movement mechanism, (at least refer to fig. 5A-B and column 18, line 36-45. Describes the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots). fig. 3 and column 11, line 47-50. Describes the robotic device 300 is shown to include processor(s) 302, data storage 304, program instructions 306, controller 308, sensor(s) 310, power source(s) 312, actuator(s) 314, and movable component(s) 316) the user and the mobile object being in real space, (at least refer to fig. 5A-B and column 11, line 36-40. Describes a robotic device 300 may be any device that has a computing ability and interacts with its surroundings with an actuation capability and/or with ability to emit/generate physical phenomena such as light and/or sound, among others. Column 14, line 62-65. Describes a user may specify a target object for which an adjustment is requested and the observer robot could recognize the specified target object within the worksite); and controlling the mobile object on a basis of information regarding a visual line of the user that is acquired after the relative positional relationship is changed, (at least refer to fig. 5A-B and column 18, line 39-44. Describes when the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 18, line 54-62. Describes whereas, if the control system determines that the line of sight is obstructed, then the control system may responsively determine that the given location is not a candidate observer robot location. However, the control system could determine this location is a candidate location if the control system also determines that an observer robot located at this location would have a respectively unobstructed line of sight between the observer robot's sensor and a different target object).
Regarding Claim 20, Linnell discloses:
A program that causes an information processing apparatus to perform processing, (at least refer to fig. 4-5B and column 17, line 61-64. Describes the control system may programmatically determine coordinates of a target object (e.g., a worker robot) within the worksite and may also select specific coordinates within the worksite) comprising: 
Controlling, when an intermediate object is determined to be situated between a user and a mobile object, the mobile object so that a relative positional relationship between the mobile object and the intermediate object as viewed from the user is changed, (at least refer to fig. 5A-B and column 17, line 6-12. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. Column 18, line 34-50, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 13, line 4-6. Describes a target object may include (without limitation): another observer robot 110, a mover robot 120, a worker robot 130. Wherein examiner interprets the worker robot as users) the mobile object having a movement mechanism, (at least refer to fig. 5A-B and column 18, line 36-45. Describes the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots). fig. 3 and column 11, line 47-50. Describes the robotic device 300 is shown to include processor(s) 302, data storage 304, program instructions 306, controller 308, sensor(s) 310, power source(s) 312, actuator(s) 314, and movable component(s) 316) the user and the mobile object being in real space, (at least refer to fig. 5A-B and column 11, line 36-40. Describes a robotic device 300 may be any device that has a computing ability and interacts with its surroundings with an actuation capability and/or with ability to emit/generate physical phenomena such as light and/or sound, among others. Column 14, line 62-65. Describes a user may specify a target object for which an adjustment is requested and the observer robot could recognize the specified target object within the worksite); and controlling the mobile object on a basis of information regarding a visual line of the user that is acquired after the relative positional relationship is changed, (at least refer to fig. 5A-B and column 18, line 39-44. Describes when the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 18, line 54-62. Describes whereas, if the control system determines that the line of sight is obstructed, then the control system may responsively determine that the given location is not a candidate observer robot location. However, the control system could determine this location is a candidate location if the control system also determines that an observer robot located at this location would have a respectively unobstructed line of sight between the observer robot's sensor and a different target object).
Regarding Claim 2, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object after the change in the relative positional relationship is located at a position other than a position in a direction of the visual line of the user at a time immediately before the relative positional relationship is changed, (at least refer to fig. 5A-B and column 17, line 6-12. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. Column 18, line 34-50, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed).
Regarding Claim 3, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object after the change in the relative positional relationship is located in an imaginary line orthogonal to the direction of the visual line, (at least refer to fig. 5A-B and column 18, line 39-44. Describes when the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 18, line 54-62. Describes whereas, if the control system determines that the line of sight is obstructed, then the control system may responsively determine that the given location is not a candidate observer robot location. However, the control system could determine this location is a candidate location if the control system also determines that an observer robot located at this location would have a respectively unobstructed line of sight between the observer robot's sensor and a different target object).
Regarding Claim 4, Linnell discloses:
Wherein there exists a plurality of the users, (at least refer to fig. 5A-B and column 14, line 43-48. Describes the control system may receive user-input data indicating the adjustment, such as when a user of the system essentially requests a respectively intended level of positional accuracy (e.g., a higher or a lower respective level of positional accuracy) for each of one or more target objects within the worksite. Column 13, line 4-6. Describes a target object may include (without limitation): another observer robot 110, a mover robot 120, a worker robot 130. Wherein examiner interprets the worker robot as users) and 
the mobile object control unit controls the mobile object so that the mobile object after the change in the relative positional relationship is located at a position other than positions in visual-line directions of the respective visual lines of the plurality of the users at the time immediately before the relative positional relationship is changed, (at least refer to fig. 5A-B and column 18, line 39-44. Describes when the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed. Column 18, line 54-62. Describes whereas, if the control system determines that the line of sight is obstructed, then the control system may responsively determine that the given location is not a candidate observer robot location. However, the control system could determine this location is a candidate location if the control system also determines that an observer robot located at this location would have a respectively unobstructed line of sight between the observer robot's sensor and a different target object).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6 and 8-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linnell et al (US Patent 9744665).
Regarding Claim 5, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that action of the mobile object acting so that the relative positional relationship is changed, is not similar to action of the intermediate object, as viewed from the user, (at least refer to fig. 5A-B and column 17, line 6-14. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. So when the mover robot 520 ends up in this position, the control system may responsively determine that this respective line of sight is obstructed. Column 16, line 43-51. Describes the control system may determine changes in one or more conditions within the worksite and, based on these changes, the control system may determine at least one corresponding adjustment of a respective priority level, which may ultimately serve as an indication to the control system of a desired relocation of one or more observer robots so as perhaps provide position information in accordance with the adjusted priority level(s)).
Linnell does not teach:
action of the mobile object not similar to action of the intermediate object
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the movement of the robot differently, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 6, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object moves in a direction different from a movement direction of the intermediate object, as viewed from the user, (at least refer to fig. 8A-B and column 24, line 46-52. Describes the control system determines that another observer robot 510D should provide position information for the worker robot 530, so as to increase the number of sensors that provide position information or worker robot 530. And the control system is shown to select observer robot location 606 as the location at which observer robot 510D should be located).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the movement of the robot in different direction, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 8, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object takes action different from action of the mobile object that is taken immediately before the relative positional relationship is changed and so that the relative positional relationship is changed, (at least refer to fig. 5A-B and column 17, line 6-12. Describes a mover robot 520 moves throughout the worksite coordinate frame 500 and ends up being positioned between a laser tracker of the observer robot 510B and markers 112 of the worker robot 530, thereby obstructing the line of sight between this laser tracker and markers 112 of the worker robot 530. Column 18, line 34-50, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations). When the control system determines that the observer robot has move to a given one of the locations (e.g., based on position information from other observer robots), the control system may determine whether line of sight between the observer robot's sensor and at least one target object is obstructed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the movement of the robot, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 9, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object moves in a movement direction different from a direction of movement of the Page 5 of 9Application No. Not Yet Assignedmobile object that is performed immediately before the relative positional relationship is changed and so that the relative positional relationship is changed, (at least refer to fig. 8A-C and column 25, line 47-59. Describes the control system may select observer robot locations to achieve certain respective levels of positional accuracy for certain coordinates. For instance, when the above mentioned particular angle is substantially perpendicular (i.e., the first direction is substantially orthogonal to the second direction), the control system may obtain the highest level of positional accuracy for each respective coordinate (e.g., x and y-coordinates) due to position errors substantially canceling each other out for each respective coordinate. And as the particular angle is increased or decrease away from perpendicularity, at respective level of positional accuracy for at least one of the coordinates may proportionally decrease).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the movement of the robot, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 10, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object moves in a direction different by 180 degrees from the direction of the movement of the mobile object that is performed immediately before the relative positional relationship is changed and so that the relative positional relationship is changed, (at least refer to fig. 9 and column 26, line 27-36. Describes the control system has directed relocation of observer robot 510A to observer robot location 604, of observer robot 510B to observer robot location 608, and of observer robot 510C to observer robot location 610. At these observer robot locations, the observer robots 510A to 510C may each respectively provide position information for the worker robot 530 and may collectively do so at the respectively intended level of positional accuracy of the worker robot 530).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the movement of the robot, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 11, Linnell discloses:
Wherein the mobile object control unit controls the mobile object so that the mobile object moves at a speed that enables the user to follow the mobile object with an eye and so that the relative positional relationship is changed, (at least refer to fig. 1 and column 6, line 17-23. Describes the observer robots 110 may be configured to move about the worksite coordinate frame 100. For example, as depicted in FIG. 1, the observer robots 110 may be biped robotic devices capable of walking throughout the worksite coordinate frame 100. Alternatively, the observer robots 110 may include wheels, tracks, treads, or any other component that provides mobility. Column 18, line 34-39, describes: the control system could take a trial and error approach for determining the candidate locations. In particular, the control system may direct an observer robot to move to each of one or more locations within the worksite (e.g., randomly selected location and/or predetermined locations)).
Regarding Claim 12, Linnell discloses:
Wherein the mobile object is a mobile body having the movement mechanism, (at least refer to fig. 1 and column 6, line 17-23. Describes the observer robots 110 may be biped robotic devices capable of walking throughout the worksite coordinate frame 100. Alternatively, the observer robots 110 may include wheels, tracks, treads, or any other component that provides mobility).
Regarding Claim 13, Linnell discloses:
Wherein the mobile body is capable of moving on the ground, (at least refer to fig. 1 and column 6, line 17-23. Describes the observer robots 110 may be biped robotic devices capable of walking throughout the worksite coordinate frame 100. Alternatively, the observer robots 110 may include wheels, tracks, treads, or any other component that provides mobility).
Regarding Claim 14, Linnell discloses:
Wherein the mobile body is capable of flying, (at least refer to fig. 1 and column 26, line 65-67. Describes an observer robot could sometimes take the form of an aerial vehicle that defines a vehicle capable of flying (e.g., a drone)).
Regarding Claim 15, Linnell discloses:
Wherein the information processing apparatus is the mobile object including the movement mechanism and the mobile object control unit, (at least refer to fig. 1-2 and column 6, line 17-23. Describes the observer robots 110 may be biped robotic devices capable of walking throughout the worksite coordinate frame 100. Alternatively, the observer robots 110 may include wheels, tracks, treads, or any other component that provides mobility. Column 8, line 49-52, describes: The robotic device control system 200 may further include local sensor(s) 230 and global sensor(s) 240 configured to determine the location of various objects in the coordinate frame of a worksite).
Regarding Claim 16, Linnell discloses:
Wherein the mobile object includes an indicator indicating that the mobile object is on standby for receiving an instruction from the user, (at least refer to fig. 1-2 and column 14, line 43-48. Describes the control system may receive user-input data indicating the adjustment, such as when a user of the system essentially requests a respectively intended level of positional accuracy (e.g., a higher or a lower respective level of positional accuracy) for each of one or more target objects within the worksite).
Linnell does not teach: 
an indicator indicating that the mobile object is on standby
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987)
Regarding Claim 17, Linnell discloses:
Wherein the mobile object includes an image acquisition unit that acquires information regarding an image of a surrounding environment, (at least refer to fig. 1-2 and column 9, line 2-7. Describes the local sensor(s) 230 may include a high speed camera for providing optical flow data or an inertial measurement unit (IMU) with a high refresh rate (e.g., 250 Hz for the camera and 1 kHz for the IMU) but lower accuracy due to drift and accumulation of error over time. Column 9, line 20-24, describes: the local sensor(s) 230 are not limited to high speed cameras or IMUs, but may include any sensor capable of measuring the location of the end effector tool 220 with respect to the work surface, such as force sensors, proximity sensors, motion sensors (e.g., gyroscopes, and/or accelerometers)) and the mobile object control unit controls the mobile object on a basis of the information regarding the visual line of the user, the information regarding the visual line of the user being acquired using the information regarding the image, (at least refer to fig. 1-2 and column 4, line 39-48. Describes the observer robot may provide a line of sight between the observer robot's sensor and a target object. For example, a laser tracker in an observer robot may direct a laser beam toward a retroreflective marker attached to a target object and may do so along a line of sight. Moreover, as an observer robot provides position information, the observer robot may provide the position information for a certain target object and may do so at a respective level of positional accuracy for that certain target object. Column 9, line 8-11, describes: The global sensor(s) 240 are not limited to laser tracker systems, but may include any sensor capable of measuring the location of the end effector tool 220 with respect to the worksite coordinate frame, such as motion capture sensors).
Regarding Claim 18, Linnell discloses:
Wherein the image acquisition unit includes a depth sensor, (at least refer to fig. 1-2 and column 9, line 20-26. Describes the local sensor(s) 230 are not limited to high speed cameras or IMUs, but may include any sensor capable of measuring the location of the end effector tool 220 with respect to the work surface, such as force sensors, proximity sensors, motion sensors (e.g., gyroscopes, and/or accelerometers), load sensors, position sensors, thermal imaging sensors, depth sensors).
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        10/07/2022